Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed June 24, 2021.

3.	Claims 1, 3, 6, 8, 10-13, 18, and 20 have been amended and claims 7 and 17 have been cancelled.

4.	Claims 1-6, 8-16, and 18-20 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive. The applicant argues the amended elements of the recited claims, however, additional citations have been provided in the rejections below to better teach these limitations.  For the rejections set forth below, claims 1-6, 8-16, and 18-20 have been rejected and remain pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al. (US 2017/0006135) in view of Official Notice.

INDEPENDENT:
As per claim 1, Siebel teaches an Internet of Things (IoT) platform comprising: 
a plurality of middleware units forming a hierarchical structure (see Siebel, [0264]: “FIG. 14 illustrates additional details for layers of an application architecture hierarchy including a user interface layer 1402, an analytics layer 1404, and a type layer 1406. An application 1400 can contain many pages 1408 of many components 1410. Many data sources 1412, types 1414 with their fields 1416, and their associated application logic may interact to process data. The results of processing may be returned to the components 1410 of the application 1400. The layered application architecture processes UI and entity types at the top (user interface layer 1402) and bottom (type layer 1406) layers of the architecture. In the middle layer (analytics layer 1404), application logic may be based on functions and related analytics, data processing, data flow events, machine learning, non-entities, and the like”; [0279]: “and its associated middleware”; and [0281]: “The base middleware from which others inherit”),
each middleware unit comprising: 
a device management unit configured to receive device generation information from an IoT device and establish a connection to the IoT device (see Siebel, Abstract: “The system may include concentrators to receive and forward time-series data from sensors or smart devices. The system may include message decoders to receive messages comprising the time-series data and storing the messages on message queues”; [0297]: “the platform services component 1006 includes an application cluster manager configured to automatically manage distribution and scalability of workers. The cluster manager may run on one or all cluster nodes (in some instances running on multiple servers or clusters of servers). The cluster manager may work with a cluster management agent. The management agents run on each node of the cluster to manage and configure services”; and [0331]: “In addition to collecting time-series, sensor data, or smart device data, the head-end phase may also include a separate pipeline for gathering relational data or other non-time-series data that is available from other sources”), 
a service management unit configured to abstract the IoT device into a service device and control the IoT device according to a service scenario (see Siebel, [0075]: “The IoT Platform disclosed herein monitors and manages millions to billions of sensors, such as smart meters for an electric utility grid operator, throughout the business value chain--from power generation to distribution to the home or building--applying machine learning to loop back and control devices in real time while integrating with legacy systems of record”; [0099]: “One or more of the layers or services may depend on the data abstraction layer for accessing stored or managed data, communicating data between layers or applications, or otherwise store, access, or communicate data”; and [0141]: “In one embodiment, the type system abstracts underlying storage details, including database type, database language, or storage format from the applications or other services. Abstraction of storage details can reduce the amount of code or knowledge required by a developer to develop powerful applications. Furthermore, with the abstraction of storage, type models, functions, or other details by the type system, customers or developers for a client of a PaaS system are insulated from any changes that are to be made over time”), wherein the IoT device is configured to provide a service as the service device (see Siebel, [0041]: “The IoT Platform disclosed herein is a platform as a service (PaaS) for the design”; and [0042]: “The IoT Platform disclosed herein also provides a suite of pre-built, cross-industry applications, developed on its platform, that facilitate IoT business transformation for organizations in energy, manufacturing, aerospace, automotive, chemical, pharmaceutical, telecommunications, retail, insurance, healthcare, financial services, the public sector, and others”), and 
a data management unit configured to generate and store data regarding the device management unit, the service management unit, and the IoT device (see Siebel, Abstract: “The system may include a persistence component to store the time-series data in a key-value store and store the relational data in a relational database”; [0161]: “the data services component 204 provides data services for the system 200 for processing and abstracting data related to an enterprise Internet-of-Things application development platform, including the integration component 202, modular services component 206, and one or more applications 210”; [0166]: “The persistence layer component 402 is configured to persist (store) large volumes of data, while also making data readily available for access and/or analytical calculations by any other services or components. In one embodiment, the persistence layer component 402 partitions data into relational, non-relational (key/value store), and online analytical processing (OLAP) databases and provides common database operations such as create, read, update, and delete”; and [0617]: “The method 3800 includes persisting 3806 (for example, by the persistence component 3712) the time-series data in a key-value store and persisting the relational data in a relational database”); and 
a script editor configured to create the service scenario for the service device (see Siebel, [0141]: “In one embodiment, the type system, or types or functions defined by the type system, perform data manipulation language (DML) operations, such as structured query language (SQL) CREATE/UPDATE operations, for persisting types to a database in structured tables. The type system may also generate SQL for reading data from the database and materializing/returning results as types”; and [0301]: “In one embodiment, the platform services component 1006 provides tools for accessing data, creating types for a type layer or abstraction layer, application development tools, and/or a plurality of other tools. In one embodiment, the platform services component 1006 includes integrated family of development tools for developers, data scientists, and project managers. In one embodiment, the tools separate and abstract the logical type model, application user interface, analytic metrics, machine learning algorithms, and programming logic from the myriad of physical data streams, persistent data stores, and individual sensor behaviors, streamlining application development to allow companies and developers to bring IoT solutions to market quickly and reliably”), 
wherein the plurality of middleware units comprise one or more first layer middleware unit forming a network (see Siebel, [0552]: “The nodes (e.g., servers) of the cluster may be connected to each other through fast local area networks ("LAN"), with each node running its own instance of an operating system. The applications servers 3012 may be implemented as a computer cluster to improve performance and availability over that of a single computer, while typically being more cost-effective than single computers of comparable speed or availability. The applications servers 3012 may be software, hardware, or a combination of both”); and one or more second layer middleware unit formed above the first layer middleware unit (see Siebel, [0264]: “An application 1400 can contain many pages 1408 of many components 1410. Many data sources 1412, types 1414 with their fields 1416, and their associated application logic may interact to process data. The results of processing may be returned to the components 1410 of the application 1400. The layered application architecture processes UI and entity types at the top (user interface layer 1402) and bottom (type layer 1406) layers of the architecture. In the middle layer (analytics layer 1404), application logic may be based on functions and related analytics, data processing, data flow events, machine learning, non-entities, and the like”),
wherein the plurality of middleware units interoperate in each layer or between layers, and the data management unit manages the interoperation between the middleware units (see Siebel, [0095]: “Applicants have recognized that, by using an abstraction layer provided by a type system discussed herein, the complexity of the IoT application problem is reduced by orders of magnitude to order of a few thousand types for any given IoT application that a programmer manipulates using Javascript, or other language, to achieve a desired result”; and [0099]: “One or more of the layers or services may depend on the data abstraction layer for accessing stored or managed data, communicating data between layers or applications, or otherwise store, access, or communicate data”).
	Although Siebel explicitly teaches plurality of middleware (see Siebel, [0099]: “One or more of the layers or services may depend on the data abstraction layer for accessing stored or managed data, communicating data between layers or applications, or otherwise store, access, or communicate data”; [0279]: “and its associated middleware”; and [0281]: “The base middleware from which others inherit”), Siebel does not explicitly teach that the elements of the claims are explicitly performed by unit comprised within a middleware. 
Middleware however, are understood in the art as a type of computer software that provides a service to software applications beyond the operating system and Siebel explicitly teaches the system is a PaaS (platform as a service) which is a computing model “where providers deliver hardware and/or software tools to users as a service to be accesses remotely via the Internet” (see Siebel, [0082]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Siebel in view of Official Notice so Siebel teaches employing middleware. 

As per claim 11, Siebel teaches a method of controlling an Internet of Things (IoT) platform, the method comprising: 
interoperating with each other among a plurality of middleware units (see Siebel, [0099]: “One or more of the layers or services may depend on the data abstraction layer for accessing stored or managed data, communicating data between layers or applications, or otherwise store, access, or communicate data”; [0279]: “and its associated middleware”; and [0281]: “The base middleware from which others inherit”); 
connecting a middleware unit to an IoT device (see Siebel, Abstract: “The system may include concentrators to receive and forward time-series data from sensors or smart devices. The system may include message decoders to receive messages comprising the time-series data and storing the messages on message queues”; [0297]: “the platform services component 1006 includes an application cluster manager configured to automatically manage distribution and scalability of workers. The cluster manager may run on one or all cluster nodes (in some instances running on multiple servers or clusters of servers). The cluster manager may work with a cluster management agent. The management agents run on each node of the cluster to manage and configure services”; and [0331]: “In addition to collecting time-series, sensor data, or smart device data, the head-end phase may also include a separate pipeline for gathering relational data or other non-time-series data that is available from other sources”); 
abstracting the IoT device into a service device (see Siebel, [0075]: “The IoT Platform disclosed herein monitors and manages millions to billions of sensors, such as smart meters for an electric utility grid operator, throughout the business value chain--from power generation to distribution to the home or building--applying machine learning to loop back and control devices in real time while integrating with legacy systems of record”; [0099]: “One or more of the layers or services may depend on the data abstraction layer for accessing stored or managed data, communicating data between layers or applications, or otherwise store, access, or communicate data”; and [0141]: “In one embodiment, the type system abstracts underlying storage details, including database type, database language, or storage format from the applications or other services. Abstraction of storage details can reduce the amount of code or knowledge required by a developer to develop powerful applications. Furthermore, with the abstraction of storage, type models, functions, or other details by the type system, customers or developers for a client of a PaaS system are insulated from any changes that are to be made over time”); 
generating and storing data regarding the IoT device and the service device (see Siebel, Abstract: “The system may include a persistence component to store the time-series data in a key-value store and store the relational data in a relational database”; [0161]: “the data services component 204 provides data services for the system 200 for processing and abstracting data related to an enterprise Internet-of-Things application development platform, including the integration component 202, modular services component 206, and one or more applications 210”; [0166]: “The persistence layer component 402 is configured to persist (store) large volumes of data, while also making data readily available for access and/or analytical calculations by any other services or components. In one embodiment, the persistence layer component 402 partitions data into relational, non-relational (key/value store), and online analytical processing (OLAP) databases and provides common database operations such as create, read, update, and delete”; and [0617]: “The method 3800 includes persisting 3806 (for example, by the persistence component 3712) the time-series data in a key-value store and persisting the relational data in a relational database”); 
creating a service scenario for the service device through a script editor (see Siebel, [0141]: “In one embodiment, the type system, or types or functions defined by the type system, perform data manipulation language (DML) operations, such as structured query language (SQL) CREATE/UPDATE operations, for persisting types to a database in structured tables. The type system may also generate SQL for reading data from the database and materializing/returning results as types”; and [0301]: “In one embodiment, the platform services component 1006 provides tools for accessing data, creating types for a type layer or abstraction layer, application development tools, and/or a plurality of other tools. In one embodiment, the platform services component 1006 includes integrated family of development tools for developers, data scientists, and project managers. In one embodiment, the tools separate and abstract the logical type model, application user interface, analytic metrics, machine learning algorithms, and programming logic from the myriad of physical data streams, persistent data stores, and individual sensor behaviors, streamlining application development to allow companies and developers to bring IoT solutions to market quickly and reliably”); and 
controlling the IoT device according to the service scenario (see Siebel, [0052]: “The integration of big data from IoT sensors, operational machine learning, and analytics can be used in a closed loop to control the devices being monitored”; [0075]: “The IoT Platform disclosed herein monitors and manages millions to billions of sensors, such as smart meters for an electric utility grid operator, throughout the business value chain--from power generation to distribution to the home or building--applying machine learning to loop back and control devices in real time while integrating with legacy systems of record”; and [0539]: “the enterprise Internet-of-Things application development platform 3002 may be implemented, owned, maintained, and/or controlled by a single entity”), 
wherein the IoT device is configured to provide a service as the service device (see Siebel, [0041]: “The IoT Platform disclosed herein is a platform as a service (PaaS) for the design”; and [0042]: “The IoT Platform disclosed herein also provides a suite of pre-built, cross-industry applications, developed on its platform, that facilitate IoT business transformation for organizations in energy, manufacturing, aerospace, automotive, chemical, pharmaceutical, telecommunications, retail, insurance, healthcare, financial services, the public sector, and others”), the interoperating step comprises: 
generating first layer middleware units in which a local network is formed using the plurality of middleware units (see Siebel, [0095]: “Applicants have recognized that, by using an abstraction layer provided by a type system discussed herein, the complexity of the IoT application problem is reduced by orders of magnitude to order of a few thousand types for any given IoT application that a programmer manipulates using Javascript, or other language, to achieve a desired result”; and [0099]: “One or more of the layers or services may depend on the data abstraction layer for accessing stored or managed data, communicating data between layers or applications, or otherwise store, access, or communicate data”); 
interoperating with second layer middleware units formed above the first layer middleware units (see Siebel, [0099]: “One or more of the layers or services may depend on the data abstraction layer for accessing stored or managed data, communicating data between layers or applications, or otherwise store, access, or communicate data”; and [0454]: “Coordinating tasks across the application involves managing inter task dependencies, scheduling, and concurrency in accordance with the logical flow of the application”); and 
managing the interoperation between the plurality of middleware units, wherein the plurality of middleware units interoperates in each layer or between layers (see Siebel, [0095]: “Applicants have recognized that, by using an abstraction layer provided by a type system discussed herein, the complexity of the IoT application problem is reduced by orders of magnitude to order of a few thousand types for any given IoT application that a programmer manipulates using Javascript, or other language, to achieve a desired result”; and [0099]: “One or more of the layers or services may depend on the data abstraction layer for accessing stored or managed data, communicating data between layers or applications, or otherwise store, access, or communicate data”).
Although Siebel explicitly teaches plurality of middleware (see Siebel, [0099]: “One or more of the layers or services may depend on the data abstraction layer for accessing stored or managed data, communicating data between layers or applications, or otherwise store, access, or communicate data”; [0279]: “and its associated middleware”; and [0281]: “The base middleware from which others inherit”), Siebel does not explicitly teach that the elements of the claims are explicitly performed by unit comprised within a middleware. 
Middleware however, are understood in the art as a type of computer software that provides a service to software applications beyond the operating system and Siebel explicitly teaches the system is a PaaS (platform as a service) which is a computing model “where providers deliver hardware and/or software tools to users as a service to be accesses remotely via the Internet” (see Siebel, [0082]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Siebel in view of Official Notice so that the elements of the claims are explicitly performed by unit comprised within a middleware.  One would be motivated to do so because Siebel teaches employing middleware. 

DEPENDENT:
As per claim 2, which depends on claim 1, Siebel further teaches wherein the device management unit comprises: a device connection unit configured to receive device generation information from the IoT device and establish a connection to the IoT device; and a device monitoring unit configured to monitor a state of the IoT device, and the service management unit comprises: a service device generation unit configured to abstract the IoT device into the service device; a service device control unit configured to control the IoT device according to the service scenario; and a runtime service unit configured to manage a runtime for the service device control unit (see Siebel, [0052]: “The integration of big data from IoT sensors, operational machine learning, and analytics can be used in a closed loop to control the devices being monitored”; [0075]: “The IoT Platform disclosed herein monitors and manages millions to billions of sensors, such as smart meters for an electric utility grid operator, throughout the business value chain--from power generation to distribution to the home or building--applying machine learning to loop back and control devices in real time while integrating with legacy systems of record”; [0179]: “In one embodiment, the type metadata component 404 causes the type system to merge definitions for different layers at runtime”; [0207]: “The runtime engine 508 may combine metadata from the metadata store 504 into type instances and perform methods on the types based on defined methods. These types or results of methods may be provided or used by services 506 to provide applications, development, tools, or an interface to a customer or developer”; and claim 1rejection above).
As per claim 3, which depends on claim 1, Siebel further teaches wherein the data management unit comprises: a state management unit configured to manage a state of each middleware unit; a state monitoring unit configured to collect and store state information regarding each middleware unit, the IoT device, the service device, and the service scenario; and a state transmission unit configured to transmit the state information to the script editor upon a request from the script editor, and the script editor comprises a state information display unit configured to receive and display the state information (see Siebel, [0161]: “As the data are processed, the platform monitors the state of the load to ensure administrators are kept informed about the status of the data load and errors or warning encountered. The integration component 202 tracks and stores the status of each processing step in a data load process and provides task-level status to enable application administrators to identify problems early and with sufficient detail to quickly fix any issues. Additionally, the integration component 202 supports email notification as the status of the data integration process changes”; [0168]: “The data services component 204 manages a persistent state in the face of these failures and thereby provides reliability and scalability of the software systems relying on the data services component 204”; and [0247]: “This provides a way to optimize processing based on state across multiple different analytics executions for different time ranges”).
As per claim 4, which depends on claim 1, Siebel further teaches wherein the service device is service unit data reconfigured by abstracting a device identifier, device attributes, and (see Siebel, [0096]: “the model driven architecture may implement abstraction of data using a type system to simplify or unify how the data is accessed, processed, or manipulated, reducing maintenance and development costs. In at least one implementation a PaaS platform is disclosed for the design, development, deployment, and operation of IoT applications and business processes”; [0099]: “The product cloud may provide one or more of: a platform for building and processing software applications; massive data storage capacity; a data abstraction layer that implements a type system; a rules engine and analytics platform; a machine learning engine; smart product applications; and social human-computer interaction models. One or more of the layers or services may depend on the data abstraction layer for accessing stored or managed data, communicating data between layers or applications, or otherwise store, access, or communicate data”; and [0142]: “The type system may also be configured with defined functions for abstracting data conversion, calculating values or attributes, or performing any other function. For example, a type defined by the type system may include one or more defined methods or functions for that type. These methods or functions may be explicitly called within business logic or may be automatically triggered based on other requests or functions made by business logic via the type system. In one embodiment, types may depend on and include each other to implement a full type system that abstract details above the abstraction layer but also abstracts details between types. The specification of types, models, data reads and writes, functions, and modules within the type system may increase robustness of the system because changes may only need to be made in a single (or very small number of locations) and then are available to all other types, applications, or other components of a system”).
claim 5, which depends on claim 1, Siebel further teaches wherein the script editor comprises a script code editor installed on an input means selected by a user and configured to support a script language, script code generated by the user using the script code editor includes one or more services of the service device or one or more different service devices, the service scenario is created from the script code and is sequentially performed in the written order of the script code, and the script language includes “if-else,” “loop,” and “wait until” as control statements (see Siebel, [0052]: “The integration of big data from IoT sensors, operational machine learning, and analytics can be used in a closed loop to control the devices being monitored”; [0075]: “The IoT Platform disclosed herein can be deployed such that companies using the platform's SaaS applications can integrate and process highly dynamic petascale data sets, gigascale sensor networks, and enterprise and extraprise information systems. The IoT Platform disclosed herein monitors and manages millions to billions of sensors, such as smart meters for an electric utility grid operator, throughout the business value chain--from power generation to distribution to the home or building--applying machine learning to loop back and control devices in real time while integrating with legacy systems of record”; [0103]: “The integration component 202, data services component 204, and modular services component 206 may store, transform, communicate, and process data based on the type system. In one embodiment, the data sources 208 and/or the applications 210 may also operate based on the type system. However, in one embodiment, the applications 210 may be configured to operate or interface with the components 202-206 based on the type system. For example, the applications 210 may include business logic written in code and/or accessing types defined by a type system to leverages services provided by the system 200”; and [0185]: “Entity type definitions may include a variety of information, structures or code”). 
As per claim 6, which depends on claim 1, Siebel further teaches wherein each middleware unit comprises a service scenario conversion unit configured to convert the service scenario into a service scenario graph, the service management unit controls the IoT device by (see Siebel, [0105]: “The types in the type system may include defined view configuration types used for rendering type data on a screen in a graphical, text, or other format. In one embodiment, a server, such as a server that implements a portion of the system 200 may implement mapping between data stored in one or more databases and a type in the type system, such as data that corresponds to a specific customer type or other type”; [0142]: “The type system may also be configured with defined functions for abstracting data conversion”; [0175]: “In one embodiment, the data services component 204 may also use a graph database. A graph database is a database that uses graph structures for semantic queries with nodes, edges, and properties to represent and store data. In one embodiment, every element contains a direct pointer to its adjacent elements and no index lookups are necessary. An example graph database includes a fully integrated graph database named The Associations and Objects (TAO), a project started by Facebook”; [0371]: “The data may be visualized in graphical and/or tabular format. The user may also be able to export the data into a standard format (e.g., spreadsheet, csv, etc.)”; and [0580]: “The stream analytic services module 3210 may include a stream processor to convert the stream into data that is in accordance with the data model 3220”).
As per claim 8, which depends on claim 1, Siebel further teaches wherein each middleware unit operates in connection with an external network or a cloud (see Siebel, [0045]: “To make sense of and act on an unprecedented volume, velocity, and variety of data in real time, the IoT Platform applies the sciences of big data, advanced analytics, machine learning, and cloud computing”; and [0074]: “Applicant has designed and developed the IoT Platform disclosed herein, a cohesive application development PaaS that enables IT teams to rapidly design, develop, and deploy enterprise-scale IoT applications. These applications exploit the capabilities of streaming analytics, IoT, elastic cloud computing, machine learning, and mobile computing --integrating dynamic, rapidly growing petabyte-scale data sets, scores of enterprise and extraprise data sources, and complex sensor networks with tens of millions of endpoints”).
As per claim 9, which depends on claim 1, Siebel further teaches wherein the device management unit is connected to the IoT device using the Message Queueing Telemetry Transport (MQTT) protocol, the IoT device comprises: a cloud; a non-restrictive device that supports the MQTT protocol; and a restrictive device that does not support the MQTT protocol, the service device includes a service provided by a cloud application, and the IoT platform further comprises a gateway connected to the restrictive device to support the MQTT protocol (see Siebel, [0158]: “The integration component 202 includes a message receiver, inbound queues, communication/retry logic, a message sender, and outbound queues. The integration component 202 also includes components for: MQ telemetry transport (MQTT); queuing services; and message services”; [0159]: “messages of different types or from different data sources 208 may be placed in queues according to the data source or message type to that they can be processed correctly. In one embodiment, messages may be received based on protocols, such as secure file transfer protocol (SFTP), hypertext transfer protocol secure (HTTPS), and/or java message service (JMS). Queues may also be used for all other integration processes as they may provide high availability as well as any necessary transaction semantics to guarantee processing”; [0212]: “The integration bus may include or replace an enterprise bus or enterprise service bus. In the depicted embodiment, data or messages may be posted to the integration bus 602 using MQTT or other message or communication protocol”; and [0319]: “In at least one embodiment, enterprise Internet-of-Things application development platforms disclosed herein are implemented as a PaaS solution hosted in the cloud”).
claim 10, which depends on claim 1, Siebel teaches further comprising a management server connected to each middleware unit and configured to store data regarding the IoT device and a log generated in the IoT platform, wherein the script editor is installed on an information processing device, a mobile communication device, or an image display device, and the information processing device, the mobile communication device, or the image display device is connected to each middleware unit in a wired or wireless manner  (see Siebel, [0170]: “The logging file system 410 is configured to store data logs that reflect operation of the system 200, such as operations, errors, security, or other information about the integration component 202, data services component 204, modular services component 206, or applications 210”; [0299]: “the platform services component 1006 is configured to provide real-time log analysis that allows users to securely search, analyze and visualize the massive streams of log data generated by a platform and technology infrastructure--physical, virtual, and in the cloud”; [0310]: “Workflow services enable developers to manage workflows within an application. Workflow services enable developers to maintain application state, workflow executions and to log progress, hold and dispatch tasks, and control which tasks each of application host will be assigned to execute”).
As per claim 12, which depends on claim 11, Siebel further teaches wherein the connecting of each middleware unit to an IoT device comprises: receiving device generation information from the IoT device and establishing a connection to the IoT device; and monitoring a state of the IoT device, and the controlling of an IoT device comprises a runtime service step in which a runtime for the controlling of the IoT device is managed (see claim 2 rejection above). 
As per claim 13, which depends on claim 11, Siebel teaches further comprising: a middleware management step in which a state of each middleware unit is managed; and a state monitoring step in which state information regarding each middleware unit, the IoT device, the service device, and the service scenario is collected and stored, wherein the monitoring step comprises: a state transmission step in which the state information is transmitted to the script 
As per claim 14, which depends on claim 11, Siebel further teaches wherein the service device is service unit data reconfigured by abstracting a device identifier, device attributes, and a device function provided by the IoT device, the device identifier includes a class and a name of the IoT device, the device attributes include a state of the IoT device, a name of a service provided by the IoT device, and a state of a service provided by the IoT device, and the device function includes non-functional characteristics and functions provided by the IoT device (see claim 4 rejection above). 
As per claim 15, which depends on claim 11, Siebel further teaches wherein the creating of a service scenario comprises: allowing the script editor to be installed on an input means selected by a user; allowing a user to generate script code using a script language in the script editor; and allowing the service scenario to be generated from the script code, the script code generated by the user includes one or more services of the service device or one or more different service devices, the service scenario is sequentially performed in the written order of the script code, and the script language includes “if-else,” “loop,” and “wait until” as control statements (see claim 5 rejection above). 
As per claim 16, which depends on claim 11, Siebel further teaches wherein the creating of a service scenario comprises converting the service scenario into a service scenario graph, the controlling of the IoT device comprises mapping the service scenario graph to the IoT device and performing scheduling to control the IoT device, and the service scenario graph comprises: a complex service including a finite set of service nodes, a finite set of condition nodes, a finite set of iterative nodes, and a finite set of trunk lines representing execution flows between nodes; a condition node including a blocking type, a non-blocking type, a true port, and a false port; and an iterative node including a sub-graph corresponding to a loop, an iterative period of a loop, and a condition for remaining in a loop (see claim 6 rejection above). 
claim 18, which depends on claim 11, Siebel teaches further comprising connecting each middleware unit to an external network or a cloud (see claim 8 rejection above). 
As per claim 19, which depends on claim 11, Siebel further teaches wherein the IoT device comprises: a cloud; a non-restrictive device that supports the Message Queueing Telemetry Transport (MQTT) protocol; and a restrictive device that does not support the MQTT protocol, the service device includes a service provided by a cloud application, and the method further comprises a gateway connected to the restrictive device to support the MQTT protocol (see claim 9 rejection above).
As per claim 20, which depends on claim 11, Siebel teaches further comprising allowing data regarding the IoT device and a log generated in the IoT platform to be stored in a management server connected to the middleware unit, wherein the script editor is installed on an information processing device, a mobile communication device, or an image display device, and the information processing device, the mobile communication device, or the image display device is connected to each middleware unit in a wired or wireless manner (see claim 10 rejection above). 


Conclusion
7.	For the reasons above, claims 1-6, 8-16, and 18-20 have been rejected and remain pending.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
July 21, 2021